Citation Nr: 1403944	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  12-16 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for PTSD.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1985 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which reopened the claim for service connection for PTSD, granted service connection and assigned an initial 30 percent evaluation.  The Veteran appeals for a higher initial evaluation.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.

The claim of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD is most appropriately characterized by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regards to the Veteran's claim for a higher initial evaluation, the Veteran received sufficient VCAA notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent a VA examination in June 2010.  The Board finds that the VA examination is adequate, because the examination included a review of the claims file, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board also observes that the Veteran has not contended, and the evidence does not suggest, that his PTSD has worsened since the June 2010 examination.  For these reasons, further examination is not necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claim.  

II.  Higher Initial Evaluation

As previously stated above, service connection for PTSD was established in a July 2010 rating decision, at which time the RO assigned an initial 30 percent evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, effective November 23, 2009, the date of the Veteran's petition to reopen his claim of entitlement to service connection.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2013). 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2013).

The Board has reviewed the Veteran's VA treatment records.  A November 2009 VA treatment record reflects that the Veteran had recently been divorced in December 2008 after having been married since 1985.  The Veteran also reported being unemployed after losing his job at the United States Postal Service in January 2009.  

The Veteran's VA treating psychiatrist, in a February 2010 VA treatment record, reported that upon objective evaluation, the Veteran had average grooming and hygiene, congruent affect, clear speech, coherent and goal oriented thought processes, and oriented to time, person and place.  The treating psychiatrist also found that the Veteran had fair insight and judgment.  The Veteran said he did not have delusions or hallucinations, suicidal or homicidal ideation, or depressive symptoms.  He complained of poor sleep, but no flashbacks or nightmares.  Since February 2010, he reported being free of alcohol and cocaine use and expressed a desire to remain substance free.  

During the Veteran's June 2010 VA examination, the Veteran reported symptoms of irritability, chronic sleep impairment, nightmares, and intrusive thoughts.  He said that he and his wife had remarried a month earlier and he was now living with her and his youngest son.  He indicated that his previously poor behavior had improved as a result of his psychotherapy and now he described having a good relationship with his wife, son and two brothers.  Although the Veteran had no friends, other than his church pastor, he said he occupied his time attending church, reading his Bible, and writing poetry.  The Veteran reported that although he was actively seeking work, he had been unemployed for the last two years after termination for absenteeism.  He attributed his termination to his substance abuse, and not to his PTSD symptoms.  

Upon objective evaluation, the June 2010 VA examiner reported that the Veteran exhibited clear and coherent speech, had appropriate affect and good insight, behaved cooperatively during the examination, and appeared neatly groomed.  However, the examiner also described the Veteran as easily distracted and preoccupied by daily intrusive combat-related thoughts.  The examiner found that the Veteran had intrusive recollections and nightmares of combat (two to three times a week); avoidance of activities, places or people that arouse recollections of trauma; difficulty sleeping (total of three hours of sleep); irritability with occasional loss of temper; mild concentration problems; hypervigilance; and exaggerated startled response.  The examiner also found that the substance abuse was the Veteran's attempt to numb himself from his combat memories.  According to the examiner, the Veteran experienced these symptoms on an almost daily basis and they could last anywhere from minutes to all day.  The examiner reported that the symptoms had a degree of moderate intensity and assigned the Veteran a GAF score of 60.  Describing the Veteran's prognosis for improvement as "guarded," the examiner opined that, as a result of his PTSD, the Veteran experienced deficiencies in his thinking, mood, family relationships, and work, however, the examiner also found that the Veteran's problems with family and work had improved since he became free from alcohol and cocaine use three months earlier.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's PTSD is most appropriately evaluated at 30 percent disabling.  As discussed above, the Veteran's PTSD symptoms have improved through psychotherapy and being substance free.  Although the Veteran still experienced nightmares, chronic sleep impairment, and irritability, the Veteran's improved symptoms have been exhibited by his remarriage to his wife, whom he had divorced only a year and half earlier, because of his behavior problems.  He reported that he had no friends and engaged in mainly solitary activities, but his family relationships were positive.  He still had not found employment, but the examiner attributed his work-related problems to his substance abuse.  

The Board has considered whether a rating in excess of 30 percent is warranted.  For the reasons discussed above, the Board concludes that the preponderance of the evidence weighs against a finding that the Veteran's PTSD more closely approximates the criteria for a 50 percent rating.  The record does not show any symptoms of flattened affect, circumstantial speech, impaired memory or judgment, or panic attacks more than once a week or equivalent symptomatology.  Although, the June 2010 VA examination report shows that the Veteran exhibited symptoms of mood problems from combat memories, difficulty concentrating, and difficulty in establishing and maintaining work and social relationships, the examiner found these symptoms to be moderate, but improving.  It was concluded that the Veteran's substance abuse contributed to many of his occupational and social deficiencies.  

The Board also finds that the evidence of record does not support the assignment of a staged disability rating.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  After a careful review of the record, the Board can find no credible evidence to support a finding that the Veteran's PTSD was more or less severe during the appeal period.  

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

While the Board acknowledges the Veteran's ongoing problems, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran's contentions that he experiences nightmares, chronic sleep impairment and irritability are symptoms encompassed within the 30 percent rating criteria under DC 9411.  In addition, there are higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Thus, with the preponderance of the evidence against the assignment of a higher initial evaluation, the benefit-of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to an initial evaluation in excess of 30 percent for PTSD is denied.


REMAND

In his October 2010 notice of disagreement, the Veteran indicated that he had quit his job at the U.S. Postal Service as he found it too difficult to work in that environment due to PTSD symptoms. This statement raises the matter of TDIU.  

On Remand, the RO/AMC should accomplish all necessary development and adjudicate the issue of entitlement to a TDIU. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran the appropriate VCAA notice for entitlement to a TDIU. Include with this letter a VA Form 21-8940 for the Veteran to complete.  Conduct any necessary further development. 

2.  The RO should adjudicate TDIU, following consideration of all evidence received since the issuance of the last SSOC.  If any benefit sought remains denied, the Veteran and the representative should be provided with a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue, as well as a summary of the evidence received since the issuance of the last SSOC.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


